Citation Nr: 1014033	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  04-21 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Kathleen Day, Attorney at Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May to September 1971 and 
additional U.S. Army Reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In March and December 2009, the Board remanded the Veteran's 
appeal to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  A review of the 
claims file shows that there has been substantial compliance 
with the Board's remand directives.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service connection is in effect for degenerative joint 
disease of the left knee, evaluated as 20 percent disabling 
effective December 13, 2001, and for degenerative joint 
disease of the right knee, evaluated as 20 percent disabling 
effective December 13, 2001; the Veteran's combined 
disability evaluation for compensation is 40 percent 
effective December 31, 2001.

3.  The Veteran's disability does not warrant extraschedular 
consideration by the Director, Compensation & Pension (C&P) 
Service.


CONCLUSION OF LAW

The Veteran's TDIU claim does not warrant referral to the 
Director, C&P Service, for consideration of entitlement to 
TDIU on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.16 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

Here, VCAA letters were sent to the Veteran in April 2003, 
June 2006, and in August 2007 that provided information as to 
what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  The April 2003 letter was issued prior 
to the adverse decision on appeal.  Moreover, the June 2006 
and August 2007 letters informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date.  Although the June 2006 and August 
2007 letters were not issued before the adverse decision on 
appeal, this timing defect was cured by a readjudication of 
the case in October 2008 and July 2009.  See Mayfield, 444 
F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, pursuant to the Board's remands, the Veteran 
was provided with a VA examination in May 2009 which 
addressed his contention that he was totally disabled solely 
because of his service-connected bilateral knee disabilities.  

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records as well as post-service reports of 
VA and private treatment and examination.  The RO also has 
obtained copies of the Veteran's records from the Social 
Security Administration (SSA).  A review of the Veteran's SSA 
records shows that they consist of duplicate copies of his VA 
outpatient treatment records.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board 
has reviewed such statements carefully and concludes that no 
available outstanding evidence has been identified.  The 
Board also has perused the medical records for references to 
additional treatment reports not of record but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that he is entitled to a TDIU on an 
extraschedular basis because his service-connected bilateral 
knee disabilities preclude him from securing or maintaining 
substantially gainful employment.  

As noted, service connection is in effect for degenerative 
joint disease of the left knee, evaluated as 20 percent 
disabling by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5099-5260, effective December 13, 2001, and for 
degenerative joint disease of the right knee, evaluated as 
20 percent disabling by analogy to 38 C.F.R. § 4.71a, 
DC 5099-5260, effective December 13, 2001.  The Veteran's 
combined disability evaluation for compensation is 40 percent 
effective December 31, 2001.  See 38 C.F.R. § 4.25 (2009).

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Where a Veteran is unemployable by reason of his or her 
service-connected disabilities, but they fail to meet the 
percentage standards set forth in § 4.16(a), TDIU claims 
should be submitted to the Director, C&P Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  The 
Board is precluded from assigning a TDIU rating on an 
extraschedular basis in the first instance.  Instead, the 
Board must refer any claim that meets the criteria for 
referral for consideration of entitlement to TDIU on an 
extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91.  The issue is whether the 
Veteran's service-connected disability or disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  See Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, 
the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Court has held that the central inquiry in determining 
whether a Veteran is entitled to a total rating based on 
individual unemployability is whether service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  
The test of individual unemployability is whether the 
Veteran, as a result of his service-connected disabilities 
alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
determined that the threshold factor for extraschedular 
consideration is a finding by the RO or the Board that the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  If 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, however, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director, C&P 
Service, for completion of the third step-a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to a TDIU on an 
extraschedular basis.  The Veteran's current combined 
disability evaluation of 20 percent is insufficient to grant 
a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  There 
also is no evidence that the Veteran is unemployable solely 
by reason of his service-connected disabilities such that he 
is entitled to a TDIU on an extraschedular basis.  See 
38 C.F.R. § 4.16(b).  The Board finds the Veteran's 
statements regarding his employment history and current 
employment status, and the alleged impact of his service-
connected bilateral knee disabilities on his employability, 
to be less than credible because he has not reported 
consistently when he became too disabled to work as a result 
of his service-connected bilateral knee degenerative joint 
disease and his current employment status.  For example, when 
he filed his TDIU claim in March 2003, the Veteran contended 
that his service-connected bilateral knee degenerative joint 
disease prevented him from securing or maintaining any 
substantially gainful employment effective December 31, 2001, 
the date that he became too disabled to work full-time and 
stopped working full-time.  The Veteran also reported that he 
had been employed in air conditioning cleaning and repair 
since December 31, 2001, for 16 hours a week.  The Veteran's 
employer informed VA in April 2003 that the Veteran had been 
employed since 1979 in refrigeration repair and continued to 
be employed.  The Veteran had lost 3 days a week in the 
previous 12 months due to his disability and worked between 
16-20 hours a week when he was able.  The Veteran 
subsequently reported in March 2006, however, that he had 
been employed in air conditioning and refrigeration only 
since 1985 and had performed odd jobs, maintenance, and small 
repairs 2 to 3 times a week working approximately 15 hours a 
week.  In May 2009, Veteran again provided an inconsistent 
employment history when he stated that he last was employed 
full-time in 1979 as a mechanic and also last had worked 
5 years earlier (or in 2004) and had retired in 2007 on 
Social Security disability benefits.  Given the Veteran's 
contradictory and self-serving statements regarding his 
employment history and employment status, the Board finds 
these statements less than credible on the issue of whether 
the Veteran is unemployable solely as a result of his 
service-connected bilateral knee degenerative joint disease.

The Veteran's VA outpatient treatment records, to include 
multiple VA examination reports, also show that, despite his 
repeated complaints of joint pain, there is no objective 
medical evidence that he is unemployable solely as a result 
of his service-connected bilateral knee degenerative joint 
disease.  For example, in December 2004, physical examination 
showed a normal right knee and a normal left knee except for 
"Lachman's w/endpoint."   The Veteran's bilateral x-rays 
were normal.  The VA examiner stated that, although the 
Veteran had complained of multiple joint pain, he did not 
have degenerative joint disease of the knees.

On VA examination in March 2006, the Veteran reported that he 
had worked in refrigeration and air conditioning since 1985 
and performed odd jobs, maintenance, and small repairs 2 to 
3 times a week working approximately 15 hours a week.  
Physical examination showed that "just simply using the tape 
measure, the Veteran jumps and moans and groans in agony when 
I check circumference."  The VA examiner noted that the 
Veteran "moans and groans in agony and resists motion" for 
every maneuver attempted.  The VA examiner stated that this 
was learned behavior and did not reflect any physiologic 
dysfunction.  Although the Veteran complained of bilateral 
knee pain on flexion, he could not describe where the pain 
was located when asked by the VA examiner.  The VA examiner 
opined that the Veteran's left knee was normal clinically.  
He also diagnosed the Veteran as having right knee suspect 
lateral meniscus tear, degenerative type, with no subluxation 
and no instability.  In a July 2006 addendum to this 
examination report, the VA examiner stated that the Veteran 
had a history of demonstrating learned behavior which was not 
supported by physiologic dysfunction and his behavior was not 
consistent with any of his known medical issues.  The VA 
examiner also stated that there were no objective gait 
abnormalities at the March 2006 examination.

On VA examination in February 2007, the Veteran contended 
that a chronically altered gait pattern had resulted in 
bilateral knee pain.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records and 
post-service VA treatment records, and noted that the 
Veteran's left knee had been negative repeatedly.  The VA 
examiner noted that there was "significant subjective 
symptomatic embellishment" in the Veteran's reported history 
and on physical examination.  For example, although the 
Veteran was tender to light touch, there was no evidence of 
any pain on distraction testing.  

Following a review of the claims file and a thorough physical 
examination of the Veteran, the VA examiner concluded in 
February 2007 that the Veteran did not demonstrate a 
significant antalgic gait pattern.  Accordingly, the VA 
examiner also concluded that, it was beyond reasonable 
medical probability that the Veteran had a significantly 
altered gait producing pathology in other joints.  The VA 
examiner concluded further that it was clear that the 
Veteran's left knee essentially was normal with no evidence 
of arthritic changes.  The VA examiner also concluded that, 
although the Veteran's right knee might have a degenerative 
lateral meniscus tear, there was no evidence of 
chondromalacia of the patellofemoral joint in either knee.  
The VA examiner determined that the Veteran's service-
connected bilateral knee problems were not causing any 
pathology in his hips or at any level of his spine.  The VA 
examiner questioned whether the current rating for the 
Veteran's service-connected left knee disability was 
appropriate because there were "no significant findings of 
pathology in the knee joint, by either clinical examination 
or MRI examination, and the only apparent rationale for his 
rating decision in the past is the subjective complaints of 
pain."  The VA examiner also stated that the Veteran's 
contention that he had a significantly altered gait pattern 
causing his bilateral knee problems "is simply not based in 
clinical observation or biomechanical fact."  The diagnoses 
included a painful left knee "without diagnosis of 
pathology" and a painful right knee with possible meniscal 
pathology.

On VA examination in May 2009, the VA examiner noted that, 
despite the Veteran's complaints of bilateral knee pain which 
required the use of a cane, he was able to transfer from a 
seat to the examination table without assistance.  The 
examiner also noted that the Veteran did not use a knee brace 
on either knee and his gait purposely was slow with his cane 
in his right hand.  X-rays of both knees were negative.  The 
VA examiner concluded that he could not find "a single 
reason on knee examination why this Veteran cannot perform 
sedentary employment."  This examiner stated that, although 
he had read the Veteran's continuous remarks and subjective 
history of bilateral knee pain, he could not find in the 
Veteran's history over the previous 35 years any reasons why 
he had reported lateral knee pain and posterior capsule pain.  
There was no x-ray evidence which concurred with the 
Veteran's complaints of knee pain.  This examiner also 
concluded that the Veteran's current knee complaints did not 
match physical examination findings or abnormal pathology and 
all radiographic features, to include x-rays, a bone scan, 
and MRI, were negative for all types of knee arthritis.  This 
examiner questioned why the Veteran was rated for 
chondromalacia and degenerative joint disease when there was 
no objective evidence supporting that assessment.

The rating criteria also appear to contemplate much more than 
the current severity and symptomatology of the Veteran's 
service-connected bilateral knee disabilities.  As noted, the 
Veteran's service-connected degenerative joint disease is 
rated as 20 percent disabling by analogy to 38 C.F.R. 
§ 4.71a, DC 5099-5260 (other knee disabilities-limitation of 
leg flexion) in each knee.  A 20 percent rating under DC 5260 
contemplates, at worst, leg flexion limited to 30 degrees.  
The Veteran's most recent VA examination in May 2009 showed 
left leg flexion from 0 to 140 degrees and right leg flexion 
from 0 to 130 degrees (out of a total possible 140 degrees of 
flexion).  See 38 C.F.R. § 4.71a, Plate II.  Given that the 
rating criteria compensate the Veteran far more than his 
current level of bilateral knee disability, no referral for 
extraschedular consideration is required.  See Thun, 22 Vet. 
App. at 111; VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990). 


ORDER

Entitlement to a TDIU on an extraschedular basis is denied.







____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


